Citation Nr: 1501140	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  12-28 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial disability rating in excess of 10 percent for right hand sensory loss.

3.  Entitlement to an initial compensable disability rating for a right hand thumb condition. 

4.  Entitlement to an initial compensable disability rating for the right hand long finger.

5.  Entitlement to an initial compensable disability rating for the right hand little finger.

6.  Entitlement to an initial compensable disability rating for the right hand ring finger.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to December 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September and November 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.  

In May 2013, the Veteran presented sworn testimony during a Travel Board hearing in Cheyenne, Wyoming, which was chaired by the undersigned.  A transcript of that hearing has been associated with the claims file.  

As the Veteran is challenging the disability rating assigned for his right hand/finger disabilities, and the record raises assertions that he is unemployable because of these service-connected disabilities, the determination as to whether he is entitled to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part and parcel of the determination of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  While the Board has jurisdiction over this matter, the claim for TDIU is remanded to the RO for further development, as discussed more fully below.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran was afforded a VA audiological examination in August 2011.  The examiner concluded the Veteran's hearing loss was not related to his military service because his hearing acuity was within normal limits at separation.  The examiner did not address whether the 5 to 10 decibel shifts at 500Hz, 1000Hz, 2000Hz, and 4000Hz for the right ear and the 5 decibel shift at 1000Hz for the left ear constituted evidence of hearing loss, despite these values remaining in the normal range.  Little consideration was given to the Veteran's competent report of experiencing diminished hearing since service.  The United States Court of Appeals for Veterans Claims (Court) has specifically held that a veteran's normal hearing at separation does not necessarily indicate that the Veteran experienced no in-service loss of hearing acuity.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  In light of these deficiencies, the August 2011 VA audiological examiner's opinion is not adequate to decide the hearing loss claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  (The Board notes that the private report submitted by the Veteran in May 2013 did not include a nexus opinion.)  

With regard to the increased rating claims, the Veteran's representative argued at his May 2013 Board hearing that the August and September 2011 VA examinations did not adequately discuss the Veteran's functional impairment.  Additionally, an October 2012 private treatment record indicated that nerve conduction testing would be beneficial in determining the Veteran's level of disability.  In light of these concerns and over three year period since the last VA examination, the Board finds that a new VA examination is warranted for the Veteran's right hand.

With regard to the TDIU claim, the Veteran claims that he is unable to work due to his service-connected right hand disabilities, which have been remanded herein.  The readjudication of the right hand claims may affect the TDIU claim.  These issues are inextricably intertwined.  The claim for increased ratings for the Veteran's right hand and finger disabilities must be readjudicated prior to the adjudication of the TDIU claim.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. Brown, 6 Vet. App. 443 (1994); Henderson v. West, 12 Vet. App. 11 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  Return the Veteran's claims file to the original August 2011 VA audiological examiner, if possible, for an addendum opinion.  The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination, including the new private audiogram and the entrance and separation audiograms showing a decrease in hearing acuity from entrance to separation.  This must be noted in the examination report.

If the original August 2011 audiological examiner is unavailable, the Veteran's claims file should be provided to another appropriate examiner for review.  The Veteran may be recalled for examination if deemed necessary.

The examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's diagnosed bilateral hearing loss was caused or aggravated by his military service, including in-service acoustic trauma.  S/he should specifically address the entrance and separation audiograms showing a decrease in hearing acuity from entrance to separation and whether this constitutes a significant threshold shift.  Consideration must also be given to the Veteran's lay history of experiencing hearing loss since service.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  The Veteran should also be scheduled for a VA examination in order to determine the current nature and severity of his right hand disabilities.  The claims folder must be made available to the examiner for review in connection with the examination.  The examination report must reflect that such a review was conducted.  All indicated studies, to include appropriate range of motion testing and neurological testing, should be completed.  The presence of ankylosis of any affected finger should be described in detail.  The examiner should specifically address all functional impairments that the Veteran experiences, to include whether he experiences loss of use of the hand or any his fingers.  The examiner must address the question of whether the Veteran's service-connected right hand and finger disabilities, individually or in concert, preclude him from engaging in substantially gainful employment.  

3.  After completing the above actions, the Veteran's service connection and increased rating claims should be readjudicated.  Thereafter, and following all appropriate notice and development, adjudicate the claim for TDIU.  If any of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issue(s) properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




